DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed 19 February 2021.  Claims 1-20 are pending and have been examined. 

Examiner’s Note


The claim recites the combination of additional elements of an automated flight recommendation and booking system that is automatically uses user preferences, flights, attributes, and other information relevant to air travel based on continuously monitoring the cloud and internet and generates models of the user preference and travel decisions to predict and predict responses.  The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically monitoring, collecting, and generation of flight booking events which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.  Thus, the claim is eligible because it is not directed to the recited judicial exception. 

Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel (U.S. Patent 7,418,409 B1) in view of Agnihotram et al. (U.S. Patent Publication 2020/0106843 A1) (hereafter Agnihotram).

	Referring to Claim 1, Goel teaches an automated flight-recommendation-and-booking system comprising:

one or more computers within a cloud-computing facility, data center. or one or more Internet-connected servers, each having one or more processors (see; col. 20, lines (35-54) a computer using internet services), and

stored information about users, user preferences. flights, attributes, and other information relevant to air travel that is stored in one or more of the one or more data-storage devices and/or appliances (see; col. 13, lines (6-19) of Goel teaches a listing of stored information about a user and their preferences with respect to flights, including attributes they find necessary and important (i.e. relevant) to booking flight which is stored for later use in making flight determinations).

control the automated flight-recommendation-and-booking system to (see; col. 16, line (66) – col. 17, line (6) of Goel teaches user provides input and value positions are created to recommend flight options).

continuously monitor sources of information relevant to air travel to identify information for updating the stored information (see; col. 6 line (41) – col. 7, line (3) of Goel teaches monitoring relevant airlines and customer information, col. 13, lines (6-19) and storing the flight information). 

receive user requests for flight recommendations, in response to each received user request for flight recommendations (see; col. 16, line (66) – col. 17, line (6) of Goel teaches user provides input and value positions are created to recommend flight options). 

identify and return information about a small number of flights that best match a user's preferences (see; col. 3, lines (16-41) of Goel teaches matching customer needs with available offerings, col. 4, lines (7-18) where customer needs are related to flight options).

receive flight-booking requests (see; col. 3, line (52) – col. 4, line (6) of Goel teaches receive a need to re-book).

in response to each received flight-booking requests, book a flight on behalf of a user (see; col. 3, line (52) – col. 4, line (4) of Goel teaches automatic booking based on stored information regarding the user’s preferences).
 
update the stored information to accurately reflect the user's preferences, generate models for users' preferences and travel-decision-making processes (see; Abstract col. 3, lines (16-41) and col. 3, line (52) – col. 4, line (6) of Goel teaches update stored information reflecting the user’s preferences and generating a model to help, col. 6, line (41) – col. 7, line (3) optimize flight decisions for customers (i.e. travel decision)). 

use the generated models to predict aggregate user responses to hypothetical market scenarios (see; Figure 11 of Goel teaches an example of the model framework based on potential market place data)).

Goel does not explicitly disclose the following limitations, however, 

Agnihotram teaches one or memories and one or more data-storage devices and/or data-storage appliances (see; par. [0006] of Agnihotram teaches utilizing memory of a computer), and
computer instructions, stored in one or more of the one or more memories, one or more data-storage devices, and data-storage appliances that, when executed by one or more of the one or more processors. (see; par. [0006] and par. [0013] of Agnihotram teaches using a computer with memory to store information, par. [0020] for the use of recommending travel activities including flights).

The Examiner notes that Goel teaches similar to the instant application teaches optimization of economics and customer value satisfaction in order to identify demand segments including for airline flights.  Specifically, Goel discloses the formulating value options that maximize customer satisfaction value and identify demand options in order to optimize product offerings for customers looking for flights it is therefore viewed as analogous art in the same field of endeavor. Additionally, Agnihotram teaches automating context based user activities based on user inputs and performs different activities according to users comfort and requirements including for airline flights and as it is comparable in certain respects to Goel which optimization of economics and customer value satisfaction in order to identify demand segments including for airline flights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Goel discloses the formulating value options that maximize customer satisfaction value and identify demand options in order to optimize product offerings for customers looking for flights.  However, Goel fails to disclose one or memories and one or more data-storage devices and/or data-storage appliances and computer instructions, stored in one or more of the one or more memories, one or more data-storage devices, and data-storage appliances that, when executed by one or more of the one or more processors.

Agnihotram discloses formulating value options that maximize customer satisfaction value and identify demand options in order to optimize product offerings for customers looking for flights.  However, Goel fails to disclose one or memories and one or more data-storage devices and/or data-storage appliances and computer instructions, stored in one or more of the one or more memories, one or more data-storage devices, and data-storage appliances that, when executed by one or more of the one or more processors.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Goel the formulating value options that maximize customer satisfaction value and identify demand options in order to optimize product offerings for customers looking for flights.  However, Goel fails to disclose one or memories and one or more data-storage devices and/or data-storage appliances and computer instructions, stored in one or more of the one or more memories, one or more data-storage devices, and data-storage appliances that, when executed by one or more of the one or more processors as taught by Agnihotram since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Goel and Agnihotram teach the collecting and analysis of data in order to optimizing flight options that can be automatically selected based on preferences and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Goel in view of Agnihotram teaches the system above, Goel further discloses a system having the limitations of.

wherein the automated flight-recommendation-and-booking system generates models for users' preferences and travel-decision-making processes by: (see; Figure 11, col. 3, line (52) – col. 4, line (6) of Goel teaches the automated recommending of a rebooking utilizing model and user’s preferences to make the travel decisions).

retrieving, from the stored information, values of multiple attributes related to flights returned as search results to users of the system as a first set of observations (see; Figure 8, and col. 14, lines (35-56) of Goel teaches a set of stored information including attributes of a flight that is used to search and identify the best flights).

retrieving, from the stored information, indications of whether or not the retrieved flight search results were booked by the users to whom they were returned as search results as a second set of observations (see; Figure 8, and col. 14, lines (35-56) of Goel teaches a set of stored information including attributes of a flight that is used to search and identify the options of flights).

generating a general observed data set from the retrieved first set of observations and second set of observations: (see; col. 22, lines (4-18) of Goel teaches generating a rebook algorithm using multiple data sets and utilizing it to optimize itineraries).

partitioning the general observed data set into multiple specific observed data sets:
and generating multiple predictive models from the multiple specific observed data sets (see; col. 11, lines (28-61) of Goel teaches generating multiple business models using identified customer segments and customer values).


	Referring to Claim 11, Goel in view of Agnihotram teaches a method that predicts aggregate user responses.  Claim 11 recites the same or similar limitations as those addressed above in claim 1, Claim 11 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 12, see discussion of claim 11 above, while Goel in view of Agnihotram teaches the method above Claim 12 recites the same or similar limitations as those addressed above in claim 2, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 2.


Claims 3-6, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel (U.S. Patent 7,418,409 B1) in view of Agnihotram et al. (U.S. Patent Publication 2020/0106843 A1) (hereafter Agnihotram) in further view of Bar-Or et al. (U.S. Patent Publication 2017/0351511 A1) (hereafter Bar-Or).

	Referring to Claim 3, see discussion of claim 2 above, while Goel in view of Agnihotram teaches the system above, Goel in view of Agnihotram does not explicitly disclose a system having the limitations of. However,

Bar-Or teaches using dimensional reduction to identify a reduced set of explanatory attributes in the general observed data set: (see; par. [0135] of Bar-Or teaches dimensional reduction, par. [0100] including booking of airlines), and
generating, from the general observed data set, a reduced observed data set that includes values for the reduced set of explanatory attributes (see; par. [0135] of Bar-Or teaches using dimensional reduction to create thresholds for minimizing data models, par. [0100] including airlines data).

The Examiner notes that Goel teaches similar to the instant application teaches optimization of economics and customer value satisfaction in order to identify demand segments including for airline flights.  Specifically, Goel discloses the formulating value options that maximize customer satisfaction value and identify demand options in order to optimize product offerings for customers looking for flights it is therefore viewed as analogous art in the same field of endeavor. Additionally, Agnihotram teaches automating context based user activities based on user inputs and performs different activities according to users comfort and requirements including for airline flights and as it is comparable in certain respects to Goel which optimization of economics and customer value satisfaction in order to identify demand segments including for airline flights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Bar-Or teaches data modeling and analysis including flight data and as it is comparable in certain respects to Goel which optimization of economics and customer value satisfaction in order to identify demand segments including for airline flights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Goel and Agnihotram discloses the formulating value options that maximize customer satisfaction value and identify demand options in order to optimize product offerings for customers looking for flights.  However, Goel and Aginihotram fails to disclose using dimensional reduction to identify a reduced set of explanatory attributes in the general observed data set: and generating, from the general observed data set, a reduced observed data set that includes values for the reduced set of explanatory attributes.

Bar-Or discloses using dimensional reduction to identify a reduced set of explanatory attributes in the general observed data set: and generating, from the general observed data set, a reduced observed data set that includes values for the reduced set of explanatory attributes.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Goel and Agnihotram using dimensional reduction to identify a reduced set of explanatory attributes in the general observed data set: and generating, from the general observed data set, a reduced observed data set that includes values for the reduced set of explanatory attributes as taught by Bar-Or since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Goel, Agnihotram, and Bar-Or teach the collecting and analysis of data in order to optimizing flight options that can be automatically selected based on preferences and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 4, see discussion of claim 3 above, while Goel in view of Agnihotram in further view of Bar-Or teaches the system above, Goel further discloses a system having the limitations of.

partitioning the general observed data set into multiple specific observed data sets further comprises, partitioning the reduced observed data set into multiple specific observed data sets (see; Figure 4, sec. 520A, Figure 8 and Figure 14 of Goel teaches capturing customer data dynamic defining value segments (i.e. partitioned data)).


	Referring to Claim 5, see discussion of claim 4 above, while Goel in view of Agnihotram in further view of Bar-Or teaches the system above, Goel further discloses a system having the limitations of. 

initially partitioning the reduced observed data set into specific observed data sets for each of which more than a threshold number of observations are included in the reduced observed data set to generate a predictive model (see; col. 11, lines (28-60) of Goel teaches allowing business segments to select a number of values for creating a model).

iteratively generating additional specific observed data sets as more observations are included, over time, in the reduced observed data set (see; col. 19, line (54) – col. 20, line (7) of Goel teaches iteratively collecting and analyzing customer data in order to optimize and provide better value options for customers). 


	Referring to Claim 6, see discussion of claim 3 above, while Goel in view of Agnihotram in further view of Bar-Or teaches the system above, Goel further discloses a system having the limitations of: 

wherein specific observed data sets include: user-specific observed data sets (see; col. 12, line (55) – col. 13, line (3) of Goel teaches user specific data sets that was collected over time regarding the users) and 

user-class-specific data sets (see; Figure 14 of Goel teaches segmenting data based on a user specified class).


	Referring to Claim 13, see discussion of claim 12 above, while Goel in view of Agnihotram teaches the method above Claim 13 recites the same or similar limitations as those addressed above in claim 3, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 14, see discussion of claim 13 above, while Goel in view of Agnihotram in further view of Bar-Or teaches the method above Claim 14 recites the same or similar limitations as those addressed above in claim 4, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 15, see discussion of claim 14 above, while Goel in view of Agnihotram in further view of Bar-Or teaches the method above Claim 14 recites the same or similar limitations as those addressed above in claim 4, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 16, see discussion of claim 15 above, while Goel in view of Agnihotram in further view of Bar-Or teaches the method above Claim 16 recites the same or similar limitations as those addressed above in claim 6, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 6.


Claims 7-10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel (U.S. Patent 7,418,409 B1) in view of Agnihotram et al. (U.S. Patent Publication 2020/0106843 A1) (hereafter Agnihotram) in further view of Bar-Or et al. (U.S. Patent Publication 2017/0351511 A1) (hereafter Bar-Or) in further view of Lim et al. (U.S. Patent Publication 2003/0115093 A1) (hereafter Lim).

	Referring to Claim 7, see discussion of claim 4 above, while Goel in view of Agnihotram in further view of Bar-Or teaches the system above, Goel in view of Agnihotram in further view of Bar-Or does not explicitly disclose a system having the limitations of, however,

Lim teaches generating a predictive model: generating, using matrix-inversion-based least squares, a predictive-model function f that takes, as arguments, values for each of the explanatory attributes and that returns a probability of booking (see; par. [0014] of Lim teaches a matrix based analysis for par. [0016] and par. [0041] solving based on least square optimization, par. [0010] for flight scheduling), and
generating a decision tree (see; par. [0053]-[0056] of Lim teaches an example of a decision tree to determine segments that can be taken (i.e. predictive)), and
generating one or more probability-density functions (see; par. [0014] of Lim teaches using probability function to use a particular service product).

The Examiner notes that Goel teaches similar to the instant application teaches optimization of economics and customer value satisfaction in order to identify demand segments including for airline flights.  Specifically, Goel discloses the formulating value options that maximize customer satisfaction value and identify demand options in order to optimize product offerings for customers looking for flights it is therefore viewed as analogous art in the same field of endeavor. Additionally, Agnihotram teaches automating context based user activities based on user inputs and performs different activities according to users comfort and requirements including for airline flights and as it is comparable in certain respects to Goel which optimization of economics and customer value satisfaction in order to identify demand segments including for airline flights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Bar-Or teaches data modeling and analysis including flight data and as it is comparable in certain respects to Goel which optimization of economics and customer value satisfaction in order to identify demand segments including for airline flights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Lim teaches origin destination passenger demand forecast inference to optimize flight schedules, fares and forecasted passenger demands and as it is comparable in certain respects to Goel, Agnihotram and Bar-Or which optimization of economics and customer value satisfaction in order to identify demand segments including for airline flights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Goel, Agnihotram, and Bar-Or discloses the formulating value options that maximize customer satisfaction value and identify demand options in order to optimize product offerings for customers looking for flights.  However, Goel, Aginihotram, and Bar-Or fails to disclose using dimensional reduction to identify a reduced set of explanatory attributes in the general observed data set: and generating, from the general observed data set, a reduced observed data set that includes values for the reduced set of explanatory attributes.

Lim discloses using dimensional reduction to identify a reduced set of explanatory attributes in the general observed data set: and generating, from the general observed data set, a reduced observed data set that includes values for the reduced set of explanatory attributes.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Goel, Agnihotram, and Bar-Or using dimensional reduction to identify a reduced set of explanatory attributes in the general observed data set: and generating, from the general observed data set, a reduced observed data set that includes values for the reduced set of explanatory attributes as taught by Bar-Or since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Goel, Agnihotram, Bar-Or, and Lim teach the collecting and analysis of data in order to optimizing flight options that can be automatically selected based on preferences and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 8, see discussion of claim 7 above, while Goel in view of Agnihotram in further view of Bar-Or in further view of Lim teaches the system above, Goel further discloses a system having the limitations of: 

receiving information about a set of newly offered flights, including a set of attribute values and a time for a projected consumer demand (see; col. 25, lines (42-59) of Goel teaches new inventory (i.e. new flights) and determining future customer needs).

initializing a usage data structure (see; col. 25, lines (42-59) of Goel teaches customer needs and preferences).

iteratively adding projected numbers of flight bookings to the usage data structure (see; col. 19, line (54) – col. 20, line (7) of Goel teaches iteratively run what if scenarios for different value options).


	Referring to Claim 9, see discussion of claim 8 above, while Goel in view of Agnihotram in further view of Bar-Or in further view of Lim teaches the system above, Goel further discloses a system having the limitations of:

iteratively adding projected numbers of flight bookings to the usage data structure further comprises: for each flight in the set of newly offered flights (see; col. 19, line (54) – col. 20, line (7) of Goel teaches iteratively run what if scenarios for different value options, col. 16, line (42) – col. 17, line (6) where new available segments (i.e. flights) that are segmented for analysis).

determining a projected number of flight bookings for the flight, and adding the projected number of flight bookings to the usage data structure (see; col. 16, line (42) – col. 17, line (5) of Goel teaches determining a number of segments and adjusting and adding segments based on usage changes).


	Referring to Claim 10, see discussion of claim 9 above, while Goel in view of Agnihotram in further view of Bar-Or in further view of Lim teaches the system above, Goel further discloses a system having the limitations of:

determining a projected number of flight bookings for the flight further comprises: setting a projected-number-of-flight-bookings variable to 0 (see; Figure 11 of Goel teaches determining segments and parameters for booking based on setting value options (i.e. variable to 0)).

for each of a set of predictive models generated from a specific observed data set, using the predictive model to generate a flight-selection probability (see; col. 19, lines (30-51) of Goel teaches determine relation flexibility of user predict flight choices as part of a optimizing model).

using the predictive model to generate a relative booking probability (see; col. 15, lines (41-57) of Goel teaches predicting customers selection to determine impact).

updating the projected-number-of-flight-bookings variable using the product of the flight-selection probability and the relative booking probability (see; col. 31, line (52) – col. 32, line (31) of Goel teaches updating booking variable based on, col. 19, lines (30-51) of Goel teaches determine relation flexibility of user predict flight choices as part of a optimizing model, and col. 15, lines (41-57) of Goel teaches predicting customers selection to determine impact).


	Referring to Claim 17, see discussion of claim 14 above, while Goel in view of Agnihotram in further view of Bar-Or teaches the method above Claim 17 recites the same or similar limitations as those addressed above in claim 7, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 7.

	Referring to Claim 18, see discussion of claim 17 above, while Goel in view of Agnihotram in further view of Bar-Or in further view of Lim teaches the method above Claim 18 recites the same or similar limitations as those addressed above in claim 8, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 8.

Referring to Claim 19, see discussion of claim 18 above, while Goel in view of Agnihotram in further view of Bar-Or in further view of Lim teaches the method above Claim 19 recites the same or similar limitations as those addressed above in claim 9, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 9.

	Referring to Claim 20, see discussion of claim 19 above, while Goel in view of Agnihotram in further view of Bar-Or in further view of Lim teaches the method above Claim 20 recites the same or similar limitations as those addressed above in claim 10, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 10.


Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Ober et al. (U.S. Patent Publication 2018/0059951 A1) discloses scheduling distributed storage network memory activities based on future projections.
Gruber et al. (U.S. Patent Publication 2013/0275164 A1) discloses an intelligent automated assistant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623